NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  SASWATA BASU,
                     Petitioner,

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
             ______________________

                      2014-3164
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-315H-13-0039-I-1.
                ______________________

              Decided: December 5, 2014
               ______________________

   SASWATA BASU, of Cincinnati, Ohio, pro se.

   KATRINA LEDERER, Attorney, Office of the General
Counsel, Merit Systems Protection Board, of Washington,
DC, for respondent. With her on the brief was BRYAN G.
POLISUK, General Counsel.
                ______________________

  Before DYK, O’MALLEY, and WALLACH, Circuit Judges.
2                                               BASU   v. MSPB



PER CURIAM.
    Saswata Basu appeals the decision of the Merit Sys-
tems Protection Board (“Board”) dismissing his petition
for review as untimely filed without good cause for the
delay. Basu v. Dep’t of Homeland Sec., No. CH-315H-13-
0039-I-1 (M.S.P.B. July 9, 2014) (Resp’t’s App. 1–5) (“Fi-
nal Order”); Basu v. Dep’t of Homeland Sec., No. CH-
315H-13-0039-I-1 (M.S.P.B. Jan. 9, 2013) (Resp’t’s App. 6–
14) (“Initial Decision”). For the reasons set forth below,
this court affirms.
                       BACKGROUND
    On August 13, 2012, Mr. Basu was appointed to a
competitive service position as an Agriculture Inspector
for Customs and Border Protection (the “Agency”) in
Sandusky, Ohio, subject to a one-year probationary peri-
od. About a month later, on September 25, 2012, the
Agency terminated his appointment for “failure to meet
the training requirements of his position” because Mr.
Basu failed the Pest Identification II test. Initial Decision
at 2.
     Mr. Basu appealed to the Board on October 12, 2012,
alleging the Agency improperly terminated his employ-
ment during his probationary period, and arguing he had
failed the Pest Identification II test because there was a
contaminated snail specimen. In response, the Agency
argued Mr. Basu’s appeal should be dismissed for lack of
jurisdiction because he was a probationary employee and
had not alleged his termination was based on partisan
political reasons or marital status, as required by 5 C.F.R.
§ 315.806(b) (2012). On January 9, 2013, the Administra-
tive Judge (“AJ”) dismissed Mr. Basu’s appeal finding no
jurisdiction. Mr. Basu was informed of the dismissal and
of his right to request Board review of the decision if he
filed a petition for review by February 13, 2013, the date
the AJ’s decision would become final.
BASU   v. MSPB                                              3



    Mr. Basu filed a petition for review on November 5,
2013. On November 15, 2013, the Board notified Mr.
Basu that his petition was untimely as it was filed more
than eight months after the February 13, 2013 deadline.
In response, Mr. Basu moved to waive the time limit
because he had misinterpreted the Board’s order, and was
under the impression he was required “to wait for [the]
final decision.” Resp’t’s App. 43. He further contended
that after six months had passed and he had not received
the decision, he contacted the Chicago Regional Office to
check on the status of the decision, at which time he was
informed of his error.
    Finding Mr. Basu had not shown either due diligence
or good cause for the delay, the Board issued a final order
dismissing his appeal as untimely. Mr. Basu appeals.
                        DISCUSSION
    The scope of this court’s review in an appeal from a
Board decision is limited. We can only set aside the
Board’s decision if it is “(1) arbitrary, capricious, an abuse
of discretion, or otherwise not in accordance with law; (2)
obtained without procedures required by law, rule, or
regulation having been followed; or (3) unsupported by
substantial evidence.” 5 U.S.C. § 7703(c) (2012); see
Briggs v. Merit Sys. Prot. Bd., 331 F.3d 1307, 1311 (Fed.
Cir. 2003).
    Under 5 C.F.R. § 1201.114(e), “[a]ny petition for re-
view must be filed within 35 days after the date of issu-
ance of the initial decision.” However, the Board will
waive this time limit upon a showing of good cause for the
delay. 5 U.S.C. § 7701(e)(1); 5 C.F.R. § 1201.114(g).
    The decision to waive this time limit is committed to
the discretion of the Board, and is reversed only for abuse
of that discretion. See Mendoza v. Merit Sys. Prot. Bd.,
966 F.2d 650, 653 (Fed. Cir. 1992) (en banc) (“Whether
the regulatory time limit for an appeal should be waived
4                                                BASU   v. MSPB



based upon a showing of good cause is a matter commit-
ted to the Board’s discretion and this court will not substi-
tute its own judgment for that of the Board.”). Here,
therefore, the issue is whether the Board abused its
discretion in finding Mr. Basu failed to show due diligence
or good cause for the delay in filing his petition for review.
    An appellant bears a “heavy burden” to overturn the
Board’s determination that good cause has not been
shown for an untimely filing. Turman-Kent v. Merit Sys.
Prot. Bd., 657 F.3d 1280, 1282 (Fed. Cir. 2011) (internal
quotation marks and citation omitted). The Board con-
siders the following factors when analyzing whether an
appellant has exercised due diligence or “ordinary pru-
dence” under the circumstances:
    the length of the delay; whether appellant was no-
    tified of the time limit or was otherwise aware of
    it; the existence of circumstances beyond the con-
    trol of the appellant which affected his ability to
    comply with the time limits; the degree to which
    negligence by the appellant has been shown to be
    present or absent; circumstances which show that
    any neglect involved is excusable neglect; a show-
    ing of unavoidable casualty or misfortune; and the
    extent and nature of the prejudice to the agency
    which would result from waiver of the time limit.
Alonzo v. Dep’t of the Air Force, 4 M.S.P.R. 180, 184
(M.S.P.B. 1980).
    It is undisputed Mr. Basu’s appeal was filed almost
nine months late. This court has “recognized that the
length of delay is an important factor for the Board to
consider in determining whether a petitioner has shown
good cause for an untimely filing.” Turman-Kent, 657
F.3d at 1282 (citing Walls v. Merit Sys. Prot. Bd., 29 F.3d
1578, 1582 (Fed. Cir. 1994)). Mr. Basu waited for six
months after he received the Initial Decision to contact
the Chicago Regional Office to check on the status of the
BASU   v. MSPB                                           5



Final Order. The Board correctly found this does not
constitute due diligence, which is typically found when
the delay is significantly shorter than six months. See
Rocha v. Merit Sys. Prot. Bd., 688 F.3d 1307 (Fed. Cir.
2012) (Board did not abuse its discretion in refusing to
allow employee to file petition for review more than five
months after filing deadline); Jones v. Merit Sys. Prot.
Bd., 491 F. App’x 185 (Fed. Cir. 2012) (employee failed to
show good cause for filing petition for review with the
Board three months after the deadline); Clark v. U.S.
Postal Serv., 989 F.2d 1164 (Fed. Cir. 1993) (employee’s
failure to take any action for more than four months after
his demotion supported the determination that he did not
show due diligence required to establish good cause to
waive filing deadline). Mr. Basu has not shown he exer-
cised due diligence.
    Additionally, contrary to Mr. Basu’s contentions, and
as the Board found, an appellant’s confusion regarding
Board procedures does not demonstrate good cause for
waiving a filing deadline. See Davis v. U.S. Postal Serv.,
101 M.S.P.R. 107, 109, aff’d, 192 F. App’x 966 (Fed. Cir.
2006). Mr. Basu does not point to any other circumstanc-
es besides his confusion to demonstrate good cause.
    Accordingly, this court finds the Board did not abuse
its discretion in dismissing Mr. Basu’s petition for review
as untimely filed without good cause shown.
                       CONCLUSION
   The decision of the Board is
                      AFFIRMED